DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Nader Abadir (Registration No 52,537), during a communication on February 10, 2021.

The claims have been amended as follows: 

distributing, by a manufacturer, [[the]]a blank physical medium ;
integrating, by the manufacturer, ;[[,]]
loading, by an issuer using a software application for medium issuance, the mediumin the issuer is an entity different from the manufacturer;[[,]]
generating, by the issuer, a first authorization factor;
deriving, by the issuer,  by combining the first authorization factor with an identifier of the medium;
sending, by the issuer and to the address, ;
authenticating, by the manufacturer or an independent entity, the medium and the amount of the digital currency;
sending, by the manufacturer or an independent entity,  to the issuer after ;[[,]]
combining, by , the first authorization factor using the software application designated for medium issuance andadding these data to the medium by print, hand-write or as a sticker and thus the medium becomes activated and the process of issuance is completed;

	passing, by the issuer, the activated medium to a subsequent holder;
	visually inspecting, by the subsequent holder, protective features against counterfeiting present on the medium;
	reading, by the subsequent holder using a software application for medium verification, the digital currency amount, the authenticity of the digital signature, and the first authorization factor that was added to the medium by the issuer;
	verifying, by the subsequent holder using the software application for medium verification, the digital currency amount, the authenticity of the digital signature, and the first authorization factor ;
loading, by , the first and second authorization factors ;[[,]]
compiling and authorizing, by the ultimate holder,  using the first and second authorization factors to redeem funds in electronic form to a private address of the ultimate holder after which the process of devaluation is complete;

transferring, by the ultimate holder, the digital currency amount from the medium to the private address of the ultimate holder.

Claim 16 (Currently Amended): The method of the transfer of the digital currency encryption keys through the process of issuance, validation and devaluation of physical medium with a corresponding amount of digital currency and with multi-factor authorization according to claim 15, wherein the ultimate holder, who redeems the digital funds and devalues the medium, is its original manufacturer;[[,]] and
using, by the manufacturer,  for compilation and authorization of the transaction.

Claim 19 (Cancelled)

Claim 21 (Cancelled)
Claim 22 (Cancelled)
Claim 23 (Cancelled)
Claim 24 (Cancelled)
Claim 25 (Cancelled)
Claim 26 (Cancelled)
Claim 27 (Cancelled)
Claim 28 (Cancelled)

Reasons for Allowance
Claims 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Since the establishment of Bitcoin digital cryptocurrency, there have been attempts to transfer this electronic currency into the physical world.  The most common ways is to create a 
The instant claims achieves this by distributing, by a manufacturer, a blank physical medium; integrating, by the manufacturer, a second authorization factor into the medium in form of a tamper-evident box; loading, by an issuer using a software application for medium issuance, the medium, wherein the issuer is an entity different from the manufacturer; generating, by the issuer, a first authorization factor; deriving, by the issuer, an address by combining the first authorization factor with an identifier of the medium; sending, by the issuer and to the address, an amount of the digital currency equivalent to a denomination of the medium; authenticating, by the manufacturer or an independent entity, the medium and the amount of the digital currency; sending, by the manufacturer or an independent entity, a digital signature to the issuer after meeting all requirements on authenticity of the medium and the transferred amount of the digital currency being equal to the denomination of the medium; combining, by the issuer, the digital signature with the first authorization factor using the software application 
  A physical cryptocurrency with a sticker that contains a private key to access the cryptocurrency is known at the time of the invention as evidenced by the cited reference (US 20150164192 to Gross). A token with a foil sticker attached to it where the sticker includes a public key and value of the token is also known at the time of the invention as evidenced by the cited reference (US 20140164251 to Loh). Redeeming a physical cryptocurrency with a foil sticker is known at the time of the invention as evidenced by the NPL (Redeeming of a Casascius Coin by n2liquid).  The cited references, alone or in combination, do not teach the specific technique of distributing, by a manufacturer, a blank physical medium; integrating, by the 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685